Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2020 has been entered.
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 1-6 as over Barker (US 7745006), made of record in the office action mailed 12/30/2019, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 06/25/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1 recites the broad recitation “a polyacid selected from the group consisting of an aromatic polyacid, an aliphatic polyacid…,” and the claim also recites “wherein dAc comprises a diacid…” which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 7745006) in view of Bailey et al. (US 5908889). 
Regarding claim 1, Barker discloses a material comprising: a substrate (Col. 2, Ln. 23-24 discloses joining substrates); and an adhesive composition disposed on the substrate (Col. 2, Lns. 26-27 discloses applying an adhesive composition to a surface).
However, Barker fails to disclose the adhesive composition comprising the reaction product comprising an adduct or product as presently claimed. 
However, Bailey teaches a terpolymer formed by reacting 17.52 g of bisphenol A epoxy resin (EPON 828) with 75.52 g of diethylenetriamine for 2 hrs at 130 deg C, and then adding/reacting it with 106.96 g of adipic acid, and then adding the reaction with  180 g of water. (See Example 1, col 12, ln 35-50). The above Epon 828 reacted with the diethylenetriamine meets the claimed adduct of the diglycidyl ether and triamine, i.e. dGE-dAm, and the further reaction with adipic acid meets the linear aliphatic acid have C4 alkyl groups. The above condensation polymer is used in the field of polymer binders for ceramic materials (See abstract and col 4, ln 39-40). The above polymer is used in an amount of 1-5% of the total ceramic material (col 7, ln 35-41).
However, Bailey teaches a substantially identical reaction using the same reactants in substantially the same wt% amounts. In this case, as cited above, Bailey teaches the terpolymer is formed by reacting 17.52 g of bisphenol A epoxy resin (EPON 
Thus, one skilled in the art would have a reasonable expectation for the terpolymer of Bailey to have the claimed reaction product formula because Bailey teaches a substantially identical reaction using the same reactants in substantially the same wt% amounts, such as the terpolymer is formed by reacting 17.52 g of bisphenol A epoxy resin (EPON 828) with 75.52 g of diethylenetriamine for 2 hrs at 130 deg C, and then adding/reacting it with 106.96 g of adipic acid, (See Example 1, col 12, ln 35-50), and the above correlates to 0.09 eq of epoxy reacted with an excess of amine (i.e. 4 eq of amine), which means both terminal epoxy groups of EPON 828 is reacted and results in at least one dAm-dGE-dAm adduct, i.e. n=1, which when further reacted with the above excess amount of adipic acid, i.e. 1.5 eq of COOH, the resultant reaction product would be R1-dAm-dGE-dAm-R2, with R1 and R2 as adipic acid, EPON 828 as dGE, and diethylenetriamine as dAm. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include the adhesive composition comprising the adhesive terpolymer of Bailey motivated by the desire to have improved binding characteristics and avoid cracking of the product.
Regarding Claim 2, Barker discloses the material of claim 1, wherein the adhesive composition further including one or more additives selected from the group consisting of coupling agents, consolidation agents, cross-linking agents (Col. 5, Lns. 34-40 discloses adding curing agents to the adhesive composition and curing agents are also know as cross-linking agents), and combinations thereof.

Regarding claims 3-4, Barker does not explicitly disclose that the substrate is an organic or inorganic particulate material.
It would be obvious to one of ordinary skill in the art at the time the Application was filed to form the substrate of Barker in organic or inorganic particulate material motivated by the desire for end-use application as it is well known to use adhesive composition and coat it on the substrate of organic or inorganic material. 
Regarding claim 5, with respect to the limitation of weight percent of polyacid, polyamine and compounds selected from aliphatic acid. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding Claim 6, with respect to the adhesive composition being modified by one or more processes, Although Barker in view of Bailey does not disclose adhesive composition being modified by one or more processes, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Barker in view of Bailey meets the requirements of the claimed product, Barker in view of Bailey clearly meet the requirements of present claims adhesive composition. 
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 7745006) in view of Bailey et al. (US 5908889) as applied to claim 1, further in view of Welton et al. (US 2007/0007010).
Regarding claims 3-4, Barker fails to disclose that the substrate is an organic or inorganic particulate material. 
Whereas, Welton is in the field of tackifying compositions (Abstract) and teaches the substrate is an organic or inorganic particulate material (Para. [0009] teaches applying an curable resin which acts as an adhesive to particulates; Para. [0046]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding Claim 4, Barker discloses the material of claim 1. Barker fails to explicitly disclose the substrate is a dust source substrate selected from the group consisting of coal, mined materials, surface mines, roads and road surfaces, mining waste dumps, manufacturing waste dumps, harvested and non-harvested agricultural crops, fields, charcoal, sand mines, sand transloads, proppant transloads, sand storage, proppant storage, earth moving operations, cements, open railcar loads, open truck loads, environmental remediation, quarries, mining waste, wind erosion protection, agriculture product control, soil, and combinations thereof. 
However, Welton teaches the substrate is a dust source substrate selected from the group consisting of proppant transloads, sand storage, proppant storage (Para. [0008 teaches treating a proppant which encompasses proppant transloads, proppant 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate such as proppant as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding Claim 7, Barker discloses the material of claim 1. Barker fails to explicitly disclose the adhesive composition further comprises a solvent selected from the group consisting of aromatic solvents, ethers, alcohols, and water. 
However, Welton teaches the adhesive composition further comprises a solvent selected from the group consisting of aromatic solvents, ethers, alcohols, and water (Para.[0017, 0036] teaches a variety of alcohols and ethers as solvents for the adhesive composition; Para. [0018-0019], water). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include solvents as taught by Welton in the adhesive composition of Barker for the purpose of being able to more readily apply the adhesive composition to the substrate.
Regarding claim 8, Barker fails to explicitly disclose a gravel pack particle comprising the material of claim 1. 
However, Welton teaches a gravel pack particle (Para. [0016] speaks to proppant packs and Para. [0004] discloses that gravel is an appropriant proppant). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate such as . 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 7745006) in view of Chemische (GB 789108).  
Regarding claim 1, Barker discloses a material comprising: a substrate (Col. 2, Ln. 23-24 discloses joining substrates); and an adhesive composition disposed on the substrate (Col. 2, Lns. 26-27 discloses applying an adhesive composition to a surface).
However, Barker fails to disclose the adhesive composition comprising the reaction product comprising an adduct or product as presently claimed. 
However, Chemische teaches an epoxide resin curing agent comprising a basic polyamide obtained by reacting a polyamine with an aromatic dicarboxylic acid (page 1, ln 35-53), wherein the polyamine is specifically, triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), and wherein the aromatic dicarboxylic acid is specifically isophthalic or terephthalic acid (See Claim 6). Chemische further teaches that for improving solubility and compatibility properties of the polyamide, up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins. (page 2, ln 4-17). Chemische further teaches the above polyamide is mixed with a 50% solution of butanol and the monoethyl ether of ethylene glycol and then mixed with a 50% solution of an epoxide resin of 2,2-bis(4'-hydroxyphenyl)propane (i.e. diglycidyl ether of bisphenol A), and cured, and wherein the polyamide is used in an amount of 20-70% per epoxide resin (page 2, ln 125-page 3, ln 
However, as cited above, Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA. Chemische further teaches the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins, (page 2, ln 4-17).
Using the above teachings of Chemische with diethylenetriamine (3 amines per molecule, terephthalic acid (2 carboxyl groups per molecule), and TOFA (1 carboxyl group per molecule), if there is 2:1 molar amount of aromatic dicarboxylic acid: monocarboxylic acid fatty acid, i.e. 33.3 mol% of fatty acid, and if there is a 1.2:1 ratio of the sum of total amino groups to total carboxyl groups, this correlates to a molar ratio of 2 mol diethylene amine (6 NH), 2 mol of terephthalic acid (4 COOH), 1 mol of fatty acid (1 COOH), 6:5 or 1.2:1, which is a molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid.
Thus, one skilled in the art would have a reasonable expectation for the obtained polyamide of Chemische to have the claimed reaction product formulas cited in claims 1, and 4, because Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA, wherein the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln 48-53) and up to 60 molar percent of the 
Thus, the claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Chemische because Chemische teaches an epoxide resin curing agent comprising a basic polyamide obtained by reacting a polyamine with an aromatic dicarboxylic acid and a fatty acid, wherein the polyamine is triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), and wherein the aromatic dicarboxylic acid is isophthalic or terephthalic acid (See Claim 6), and Chemische further teaches the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins, (page 2, ln 4-17).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include the epoxy resin curing agent of Chemische motivated by the desire to have improved adhesive characteristics. 
Regarding Claim 2, Barker discloses the material of claim 1, wherein the adhesive composition further including one or more additives selected from the group consisting of coupling agents, consolidation agents, cross-linking agents (Col. 5, Lns. 34-40 discloses adding curing agents to the adhesive composition and curing agents are also know as cross-linking agents), and combinations thereof.

Regarding claims 3-4, Barker does not explicitly disclose that the substrate is an organic or inorganic particulate material.
It would be obvious to one of ordinary skill in the art at the time the Application was filed to form the substrate of Barker in organic or inorganic particulate material motivated by the desire for end-use application as it is well known to use adhesive composition and coat it on the substrate of organic or inorganic material. 
Regarding claim 5, with respect to the limitation of weight percent of polyacid, polyamine and compounds selected from aliphatic acid. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 5, Chemische teaches wherein the polyamide is used in an amount of 20-70% per epoxide resin (page 2, ln 125-page 3, ln 13), which overlaps and meets the claimed amount of reaction product. Chemische further teaches the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 or greater than 2:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as oleic, tall oil acids, resinic acid  rosins, (page 2, ln 4-17). Using the above teaches of diethylenetriamine (103 g/mol, or NH eq. wt of 34 g/NH eq), terephthalic acid (166 g/mol, or 83 g/COOH eq) and oleic acid (282 g/mol or 282 g/COOH eq), and if there is a ratio of the sum of amino groups to carboxyl groups of 1.2:1, with 20 mol% of monocarboxylic acid replacing the diacid, this correlates to 

Regarding Claim 6, with respect to the adhesive composition being modified by one or more processes, Although Barker in view of Chemische does not disclose adhesive composition being modified by one or more processes, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Barker in view of Chemische meets the requirements of the claimed product, Barker in view of Chemische clearly meet the requirements of present claims adhesive composition. 
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 7745006) in view of Chemische (GB 789108) as applied to claim 1, further in view of Welton et al. (US 2007/0007010).
Regarding claims 3-4, Barker fails to disclose that the substrate is an organic or inorganic particulate material. 
Whereas, Welton is in the field of tackifying compositions (Abstract) and teaches the substrate is an organic or inorganic particulate material (Para. [0009] teaches applying an curable resin which acts as an adhesive to particulates; Para. [0046]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding Claim 4, Barker discloses the material of claim 1. Barker fails to explicitly disclose the substrate is a dust source substrate selected from the group consisting of coal, mined materials, surface mines, roads and road surfaces, mining waste dumps, manufacturing waste dumps, harvested and non-harvested agricultural crops, fields, charcoal, sand mines, sand transloads, proppant transloads, sand storage, proppant storage, earth moving operations, cements, open railcar loads, open truck loads, environmental remediation, quarries, mining waste, wind erosion protection, agriculture product control, soil, and combinations thereof. 
However, Welton teaches the substrate is a dust source substrate selected from the group consisting of proppant transloads, sand storage, proppant storage (Para. [0008 teaches treating a proppant which encompasses proppant transloads, proppant 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate such as proppant as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding Claim 7, Barker discloses the material of claim 1. Barker fails to explicitly disclose the adhesive composition further comprises a solvent selected from the group consisting of aromatic solvents, ethers, alcohols, and water. 
However, Welton teaches the adhesive composition further comprises a solvent selected from the group consisting of aromatic solvents, ethers, alcohols, and water (Para.[0017, 0036] teaches a variety of alcohols and ethers as solvents for the adhesive composition; Para. [0018-0019], water). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include solvents as taught by Welton in the adhesive composition of Barker for the purpose of being able to more readily apply the adhesive composition to the substrate.
Regarding claim 8, Barker fails to explicitly disclose a gravel pack particle comprising the material of claim 1. 
However, Welton teaches a gravel pack particle (Para. [0016] speaks to proppant packs and Para. [0004] discloses that gravel is an appropriant proppant). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Barker with the particulate material substrate such as 
Response to Arguments
Applicants arguments filed on 06/25/2020 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/RONAK C PATEL/Primary Examiner, Art Unit 1788